DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Preliminary Amendment filed on 06/26/2020 has been acknowledged.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: A Semiconductor Device Has a Die Which Has Capacitive Pressure Sensor Integrated on a Complementary Metal-Oxide-Semiconductor Circuit Including First and Second Electrodes Separated From One Another By Cavity

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-29, 31, 33, 35-39 & 42 are rejected under 35 U.S.C. 103 as being obvious over Besling et al (US 20160023893 A1) in view of Hong (US 20150008541 A1).
The applied reference has a common joint inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
In regards to claim 23, Besling et al teaches a semiconductor device (100) comprising: a die including a capacitive pressure sensor (108) integrated on a CMOS circuit (106, i.e. integrated circuit), wherein the capacitive pressure sensor (108) includes a first electrode (104, i.e. bottom electrode) and a second electrode (102) separated from one another by a cavity (112), the second electrode (102) including a suspended tensile membrane (102) (Paragraph 0041; Figure 1).  However Besling et al does not teach the first electrode being composed of one or more aluminum-free layers containing Ti.
Hong teaches a semiconductor device including a capacitive pressure sensor (Paragraph 0024) comprising a first electrode (202) being composed of one or more aluminum-free layers containing Ti (Paragraphs 0030 & 0031).  It would have been obvious to one having skill in the art before the effective filing date of the invention being made to provide an electrode being composed of Ti as taught by Hong into the semiconductor device of Besling et al for the purpose of being readily available to the public and easy to manufacture.  Also, the selection of a known material, such as a titanium, based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) See MPEP 2144.07.
In regards to claim 24, Besling et al teaches wherein the first electrode (104) is located closer to the CMOS circuit (106) than the second electrode (102) (See Figure 1).
In regards to claim 25, Besling et al teaches the claimed invention except for wherein the first electrode comprises at least one of Ti or TiN.
Hong teaches a semiconductor device including a capacitive pressure sensor (Paragraph 0024) comprising a first electrode (202) comprises at least one of Ti or TiN (Paragraphs 0030 & 0031).  It would have been obvious to one having skill in the art before the effective filing date of the invention being made to provide an electrode being composed of Ti as taught by Hong into the semiconductor device of Besling et al for the purpose of being readily available to the public and easy to manufacture.  Also, the selection of a known material, such as a titanium, based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) See MPEP 2144.07.
In regards to claim 26, Besling et al teaches the claimed invention except for wherein the first electrode consists essentially of a Ti/TiN stack.
Hong teaches a semiconductor device including a capacitive pressure sensor (Paragraph 0024) comprising a first electrode (202) consists essentially of a Ti/TiN stack (Paragraphs 0030 & 0031).  It would have been obvious to one having skill in the art before the effective filing date of the invention being made to provide an electrode being composed of Ti as taught by Hong into the semiconductor device of Besling et al for the purpose of being readily available to the public and easy to manufacture.  Also, the selection of a known material, such as a titanium, based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) See MPEP 2144.07.
In regards to claim 27, Besling et al teaches wherein the first electrode has a thickness less than 150 nm inclusive (Paragraph 0065).
In regards to claim 28, Besling et al teaches wherein the first electrode includes a Ti layer having a thickness in a range of 50-80 nm (Paragraph 0065).
In regards to claim 29, Besling et al teaches wherein the first electrode includes a TiN layer having a thickness in a range of 20-100 nm (Paragraph 0065).
In regards to claim 31, Besling et al teaches the claimed invention except for wherein the second electrode includes tungsten disposed on a TiN/Ti/TiN stack.
Hong teaches a semiconductor device including a capacitive pressure sensor (Paragraph 0024) comprising wherein the second electrode (207) includes tungsten disposed on a TiN/Ti/TiN stack (Paragraph 0066).  It would have been obvious to one having skill in the art before the effective filing date of the invention being made to provide an electrode being composed of tungsten (W) disposed on a TiN/Ti/TiN stack as taught by Hong into the semiconductor device of Besling et al for the purpose of being readily available to the public and easy to manufacture.  Also, the selection of a known material, such as a titanium, based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) See MPEP 2144.07.
In regards to claim 33, Besling et al teaches the claimed invention except for wherein the second electrode includes a TiN/Ti/TiN/W/Ti/TiN stack.
Hong teaches a semiconductor device including a capacitive pressure sensor (Paragraph 0024) comprising wherein the second electrode (207) includes a TiN/Ti/TiN/W/Ti/TiN stack (Paragraph 0066).  It would have been obvious to one having skill in the art before the effective filing date of the invention being made to provide an electrode includes a TiN/Ti/TiN/W/Ti/TiN stack as taught by Hong into the semiconductor device of Besling et al for the purpose of being readily available to the public and easy to manufacture.  Also, the selection of a known material, such as a titanium, based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) See MPEP 2144.07.
In regards to claim 35, Besling et al teaches a semiconductor device (100) comprising: a die including a capacitive pressure sensor (108) integrated on a CMOS circuit (106, i.e. integrated circuit), wherein the capacitive pressure sensor (108) includes a first electrode (104, i.e. bottom electrode) and a second electrode (102) separated from one another by a cavity (112), the second electrode (102) including a suspended tensile membrane (102) (Paragraph 0041; Figure 1).  However Besling et al does not teach wherein the second electrode includes tungsten disposed on a TiN/Ti/TiN stack or on a TiSiN/Ti/TiN stack.
Hong teaches a semiconductor device including a capacitive pressure sensor (Paragraph 0024) comprising wherein the second electrode (207) includes tungsten disposed on a TiN/Ti/TiN stack or on a TiSiN/Ti/TiN stack (Paragraph 0066).  It would have been obvious to one having skill in the art before the effective filing date of the invention being made to provide an electrode including tungsten (W) being disposed on a TiN/Ti/TiN stack as taught by Hong into the semiconductor device of Besling et al for the purpose of being readily available to the public and easy to manufacture.  Also, the selection of a known material, such as a titanium, based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) See MPEP 2144.07.
In regards to claim 36, Besling et al teaches the claimed invention except for wherein the second electrode includes a TiN/Ti/TiN/W/Ti/TiN stack or TiSiN/Ti/TiN/W/Ti/TiN.
Hong teaches a semiconductor device including a capacitive pressure sensor (Paragraph 0024) comprising wherein the second electrode (207) includes a TiN/Ti/TiN/W/Ti/TiN stack (Paragraph 0066).  It would have been obvious to one having skill in the art before the effective filing date of the invention being made to provide an electrode includes a TiN/Ti/TiN/W/Ti/TiN stack as taught by Hong into the semiconductor device of Besling et al for the purpose of being readily available to the public and easy to manufacture.  Also, the selection of a known material, such as a titanium, based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) See MPEP 2144.07.
In regards to claim 37, Besling et al teaches wherein the second electrode (102) is located further from the CMOS circuit (106) than the first electrode (104) (See Figure 1).
In regards to claim 38, Besling et al teaches a method comprising: depositing and patterning layers of a first electrode (104) on a passivation layer disposed over a CMOS circuit (106), depositing a sacrificial oxide over the first electrode (104); depositing and patterning layers of a second electrode (102) on the sacrificial oxide; and etching part of the sacrificial oxide to form a cavity (112)  between the first and second electrodes (104 & 102) such that the second electrode (102) includes a suspended tensile membrane (Paragraphs 0041; Figure 1).  However Besling et al does not teach wherein the layers of the first electrode (104) are composed of one or more aluminum-free layers containing Ti.
Hong teaches a semiconductor device including a capacitive pressure sensor (Paragraph 0024) comprising a first electrode (202) being composed of one or more aluminum-free layers containing Ti (Paragraphs 0030 & 0031).  It would have been obvious to one having skill in the art before the effective filing date of the invention being made to provide an electrode being composed of Ti as taught by Hong into the semiconductor device of Besling et al for the purpose of being readily available to the public and easy to manufacture.  Also, the selection of a known material, such as a titanium, based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) See MPEP 2144.07.
In regards to claim 39, Besling et al teaches the claimed invention except for wherein the first electrode is a Ti/TiN stack.
Hong teaches a semiconductor device including a capacitive pressure sensor (Paragraph 0024) comprising a first electrode (202) is a Ti/TiN stack (Paragraphs 0030 & 0031).  It would have been obvious to one having skill in the art before the effective filing date of the invention being made to provide an electrode being composed of Ti as taught by Hong into the semiconductor device of Besling et al for the purpose of being readily available to the public and easy to manufacture.  Also, the selection of a known material, such as a titanium, based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) See MPEP 2144.07.
In regards to claim 42, Besling et al teaches the claimed invention except for wherein the layers for the second electrode include tungsten disposed on a TiN/Ti/TiN stack or on a TiSiN/Ti/TiN stack.
Hong teaches a semiconductor device including a capacitive pressure sensor (Paragraph 0024) comprising wherein the second electrode (207) includes tungsten disposed on a TiN/Ti/TiN stack (Paragraph 0066).  It would have been obvious to one having skill in the art before the effective filing date of the invention being made to provide an electrode being composed of tungsten (W) disposed on a TiN/Ti/TiN stack as taught by Hong into the semiconductor device of Besling et al for the purpose of being readily available to the public and easy to manufacture.  Also, the selection of a known material, such as a titanium, based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) See MPEP 2144.07.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Allowable Subject Matter
Claims 30, 32, 34, 40 & 41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In the Examiner’s opinion in regards to claims 30 & 40, Besling et al teaches a semiconductor device (100) comprising: a die including a capacitive pressure sensor (108) integrated on a CMOS circuit (106, i.e. integrated circuit), wherein the capacitive pressure sensor (108) includes a first electrode (104, i.e. bottom electrode) and a second electrode (102) separated from one another by a cavity (112), the second electrode (102) including a suspended tensile membrane (102) (Paragraph 0041; Figure 1).  However Besling et al does not teach the structural limitations of a semiconductor device further comprising the first electrode including TiSiN in combination with the remaining limitations of independent claims 23 & 38.  

In the Examiner’s opinion in regards to claim 32, Besling et al teaches a semiconductor device (100) comprising: a die including a capacitive pressure sensor (108) integrated on a CMOS circuit (106, i.e. integrated circuit), wherein the capacitive pressure sensor (108) includes a first electrode (104, i.e. bottom electrode) and a second electrode (102) separated from one another by a cavity (112), the second electrode (102) including a suspended tensile membrane (102) (Paragraph 0041; Figure 1).  However Besling et al does not teach the structural limitations of a semiconductor device further comprising wherein a Ti layer in the TiN/Ti/TiN stack of the second electrode having a thickness of at least 50nm in combination with the remaining limitations of independent claim 23.  

In the Examiner’s opinion in regards to claim 34, Besling et al teaches a semiconductor device (100) comprising: a die including a capacitive pressure sensor (108) integrated on a CMOS circuit (106, i.e. integrated circuit), wherein the capacitive pressure sensor (108) includes a first electrode (104, i.e. bottom electrode) and a second electrode (102) separated from one another by a cavity (112), the second electrode (102) including a suspended tensile membrane (102) (Paragraph 0041; Figure 1).  However Besling et al does not teach the structural limitations of a semiconductor device further comprising wherein wherein the second electrode includes tungsten disposed on a TiSiN/Ti/TiN stack in combination with the remaining limitations of independent claim 23.  

In regards to claim 38, Besling et al teaches a method comprising: depositing and patterning layers of a first electrode (104) on a passivation layer disposed over a CMOS circuit (106), depositing a sacrificial oxide over the first electrode (104); depositing and patterning layers of a second electrode (102) on the sacrificial oxide; and etching part of the sacrificial oxide to form a cavity (112)  between the first and second electrodes (104 & 102) such that the second electrode (102) includes a suspended tensile membrane (Paragraphs 0041; Figure 1).  However Besling et al does not teach a semiconductor device further comprising the method of depositing and patterning layers of the first electrode comprises: depositing a Ti layer for the first electrode, the Ti layer having a thickness in a range of 10-80 nm; and subsequently depositing a TiN layer for the first electrode, the TiN layer having a thickness in a range of 20-100 nm in combination with the remaining limitations of independent claim 38.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Besling et al (US 20200348198 A1) - The present disclosure relates to capacitive pressure sensors and other devices having a suspended membrane and having rounded corners at an anchor edge.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE L JENKINS whose telephone number is (571)272-2179. The examiner can normally be reached M-F 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER MACCHIAROLO can be reached on 5712722375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L.J/           Examiner, Art Unit 2856     

/PETER J MACCHIAROLO/           Supervisory Patent Examiner, Art Unit 2856